Citation Nr: 1723230	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-03 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.

In November 2014 and May 2016, the Board remanded this matter for additional development and readjudication.

The Board acknowledges that a notice of disagreement (NOD) for the issue of entitlement to VA nonservice-connected pension benefits has been filed in February 2017.  However, the Board's review of the electronic claims file reveals that the RO is still taking action on that issue.  As such, the Board will not accept jurisdiction over it at this time, but it may be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under 38 C.F.R. § 20.703, a veteran can request a hearing before the Board at a VA field facility when submitting a substantive appeal (VA Form 9) or anytime thereafter.  In December 2016, the Veteran's attorney indicated that the Veteran desired to have another Board hearing before a VLJ at the RO.  

A Board video conference hearing on this matter was previously held in December 2015 before the undersigned VLJ, prior to the development completed in the May 2016 Board Remand.  However, as noted by the Court of Appeals for Veterans Claims (Court), "limiting a claimant to a single Board hearing without regard to the stages of appellate proceedings that have occurred, especially in the face of an assertion that he or she wishes to submit additional evidence in the form of testimony, is not consistent with the solicitous guarantee of claim development evident from the specific sections and overall structure of the VA claims and appeals process."  See, e.g., Cook v. Snyder, 28 Vet. App. 330 (2017).  

Based on the foregoing discussion, the Board finds the Veteran should be scheduled for an additional Board hearing at the RO before a VLJ pursuant to the December 2016 request by his attorney.  As such hearings for the Board are scheduled by the RO, a remand of this matter is required.  38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO before a VLJ at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.704 (2016).  The RO must notify the Veteran and his attorney of the date and time of the hearing, and must associate a copy of such notice with the electronic claims file.  After the hearing, the case must be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

